DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 4, 14, and 16 are objected to because of the following informalities:
Claims 1 and 16 include the phrase “as described in ASTM D5296-05” in line 12 (Claim 1) or line 14 (Claim 16).  It is suggested that this phrase be replaced with “according to ASTM D5296-05” to more clearly communicate that the claimed Mz is being measured according to this standard.
Claim 4 includes the term “has” in line 1.  It is suggested that this term be replaced with “comprising” to more clearly indicate that additional components are present in the claimed rosin ester.
Claim 14 includes the phrase “of of” in line 3.  This phrase should be corrected to delete the repetitive term.
Claim 16 includes the phrase “the method comprises” in line 1.  This phrase should be amended to read “wherein the method comprises”; “the method comprising”, or similar language such that the preamble of the claim is grammatically correct.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first sulfur ppm content” in line 13.  Based on the term “first”, it is unclear whether this is an initial sulfur content present in the starting material; an intermediate sulfur content present at some point in the claimed process steps; or the sulfur content of the final rosin ester.  Therefore, the full metes and bounds of Claim 1 cannot be determined.  Claims 2-15 depend from Claim 1 and are therefore similarly indefinite.
Claim 2 recites an additional process step comprising adding at least an antioxidant or an additive to a rosin ester having “a second sulfur content”, “wherein the first sulfur content is equal or less than the second sulfur content.  Claim 1 requires that the recovered rosin ester has “a first sulfur ppm content”.  It is unclear whether the “first sulfur content” recited in Claim 2 is the same as the “first sulfur ppm content” in Claim 1.  Therefore, it is not clear that “the first sulfur content” in Claim 2 has antecedent basis in the claims.
In the event that both limitations refer to the same property, it is unclear how the “recovered rosin ester” recited in Claim 2 can have a sulfur content which differs from the “first sulfur content” (or “first sulfur ppm content”).  The first sulfur content is a required feature of the recovered rosin ester recited in Claim 1, and would necessarily be present in the recovered rosin ester recited in Claim 2.  A recovered rosin ester which fails to meet the first sulfur content of Claim 1 would fall outside the scope of the claims.  Therefore, the scope of Claim 2 is indefinite.
Claim 2 also includes the phrase “at least”.  This phrase renders the claim indefinite because it is unclear what, if any, additional additives are included and/or required by the claim.  
Claim 3 recites reactants which consist essentially of “a rosin and a carboxylic acid moiety with an alcohol contains a stoichiometric excess of carboxylic acid functionality as compared to the total stoichiometric amount of hydroxyl functionality.”  It is unclear whether the phrase beginning with the word “contains” further modifies the alcohol (implying a reactant which contains both carboxylic acid and hydroxyl functionality) or the combination of rosin, carboxylic acid, and alcohol.  Therefore, the scope of Claim 3 is indefinite.
Claim 16 recites an esterification step which results in a rosin ester having “a first sulfur level”.  This step is followed by a step of adding “at least an antioxidant or an additive to the rosin ester, for a rosin ester having a second sulfur content”.  The second sulfur content is defined as being greater than or equal to “the first sulfur content”.  It is unclear whether “the first sulfur content” and “a first sulfur level” refer to the same property.  Therefore, it is not clear whether “the first sulfur content” has proper antecedent basis in the claim.
In the event that the “first sulfur level” and “first sulfur content” refer to the same property, it is unclear how the rosin ester can have a second sulfur content greater than the first sulfur content/level given that the first sulfur content/level is a required feature.  A rosin ester which fails to satisfy the first sulfur content/level would fall outside the scope of products obtained during the claimed esterification step.  
Claim 16 recites a “first sulfur level” or “first sulfur content” in lines 6-7 and line 9.  Claim 16 also recites “a first sulfur ppm content”.  It is unclear whether this refers to the same property as the “first sulfur level” and/or “first sulfur content”, or to the sulfur content of the rosin ester at some other stage in the process.
Claim 16 also includes the phrase “at least” in line 8.  This phrase renders the claim indefinite because it is unclear what, if any, additional additives are included and/or required by the claim.  Therefore, the scope of Claim 16 is indefinite.  

Examiner’s Comment

The following amendments are proposed as one way to overcome the objection to Claims 1, 4, 14, and 16 and the rejection of Claims 1-16 under 35 U.S.C. 112(b) set forth above.  This language is meant to be suggestive only.  The Applicant is invited to contact the examiner in the event that an interview may serve to clarify any proposed amendments or otherwise expedite prosecution in any way.  The proposed amendments to the claims are as follows:

Claim 1 (Proposed):		A rosin ester derived by esterification of a rosin, wherein the rosin ester is prepared by a process consisting essentially of: 
contacting reactants consisting essentially of a rosin, a carboxylic acid moiety, and an alcohol at a temperature of at least 170° C.; 
esterifying the reactants at a maximum temperature of 300° C. in the absence or presence of an esterification catalyst and in the absence of a disproportionation catalyst, or with less than 0.05% by weight of a disproportionation catalyst, to form and
stripping off residual reactants and volatiles to recover the rosin ester; 
wherein the recovered rosin ester has 
a hydroxyl number of seven or less, 
a Mz value as determined using gel permeation chromatography (GPC) according to ASTM D5296-05, between 2500 and 12000 g/mol, 
a 
a softening point of > 100° C., 
and a PAN number of < 25.

Claim 2 (Proposed):		The rosin ester of claim 1, wherein the process for preparing the rosin ester further comprises adding at least an antioxidant or an additive to the recovered rosin ester

Claim 3 (Proposed):		The rosin ester of claim 1, wherein the reactants consist essentially of a rosin, , and an alcohol, wherein the reactants contain a stoichiometric excess of carboxylic acid functionality as compared to the total stoichiometric amount of hydroxyl functionality.

Claim 4 (Proposed):		The rosin ester of claim 1, wherein the rosin ester comprises less than 40 wt. % esterified dehydroabietic acid.

Claim 14 (Proposed):	The rosin ester of claim 1, wherein the reactants contain more than zero up to 10 weight %, relative to the total weight of the reactants, of a saturated aliphatic difunctional carboxylic acid selected from the group consisting of [[of]] succinic acid, glutaric acid, adipic acid, sebacic acid, or 1,4-cyclohexanedicarboxylic acid, and combinations of these acids.

Claim 16 (Proposed):	A method of making a rosin ester, the method comprises: 
providing a reactant mixture consisting essentially of a rosin, a carboxylic acid moiety, and an alcohol; 
esterifying the reactant mixture at a maximum temperature of 300° C. in the absence or presence of an esterification catalyst and in the absence of a disproportionation catalyst, or with less than 0.05% by weight of a disproportionation catalyst, to form 
optionally adding and
recovering a rosin ester having 
a hydroxyl number of seven or less, 
a Mz value as determined using gel permeation chromatography (GPC) according to ASTM D5296-05, between 2500 and 12000 g/mol, 
a 
a softening point of > 100° C., 
a PAN number of < 25, less than 40 wt. % esterified dehydroabietic acid, and 
a ratio of esterified dehydroabietic acid to the PAN number of less than 5.

Pertinent Prior Art

The following prior art is not relied upon in any rejection of the claims, but is nevertheless considered pertinent to the Applicant’s disclosure.
The closest prior art to the claimed invention is represented by Astrologes et al. (WO 2012/141765; cited in Applicant’s IDS).  Astrologes teaches rosin esters having suitable color, color stability, and/or odor to make them useful for non-woven applications (Abstract).  The rosin esters are obtained by reaction of a rosin such as tall oil rosin with a polyhydric alcohol (p. 8, [00050]-[00051]).  
Astrologes’ examples illustrate esterification of a commercially available tall oil rosin with pentaerythritol and glycerol.  The resulting product has an acid number of 4.9 and a Gardner color of 2+ (p. 11-12, [00065]-[00067]).  These values are consistent with the acid number of instant Claim 12 and the Gardner color of Claim 24.  Example 2 further illustrates reaction of the rosin ester with 2.0% fumaric acid (FA), a dicarboxylic acid as recited by instant Claim 40.  
Astrologes’ products are described as having improved odor intensity relative to comparative products.  Odor in rosin esters is recognized in the art at being at least partially attributable to the presence of sulfur and/or sulfur-containing compounds.  See, for instance, Karvo (US 5,969,092), which teaches that sulfur compounds are considered to give tall oil rosin its typical, somewhat unpleasant odor (col. 1, lines 19-23).  One of ordinary skill in the art would reasonably expect a decreased sulfur content in Astrologes’ final product relative to the tall oil rosin starting material.  However, Astrologes does not expressly teach an acceptable sulfur content.
Astrologes’ rosin esters having a weight average molecular weight Mw of about 1,200 to 1,600 (p. 11, [00062]).  The reference does not teach a z-average molecular weight Mz as claimed.  Claims 1 and 16 require a Mz value of 2,500-12,000.  The instant specification indicates that suitable rosin esters have a Mz of at least 2,500 (specification at p. 53, lines 1-3) and a Mw of at least 1,700 P. 52, lines 16-18).  Although not expressly stated in the specification, it is presumed that for the claimed product, a Mz of approximately 2,500 roughly corresponds to a Mw of approximately 1,700.  Based on Astrologes’ upper Mw limit of 1,600, it would appear that the reference teaches away from the claimed Mz value.
Astrologes also does not teach a suitable hydroxyl number for the rosin esters described above.
Nakatani (WO 2013/133407; US 2015/018470 referred to herein as the English equivalent; cited in Applicant’s IDS) teaches a hot melt adhesive composition comprising (A) an ethylene copolymer and (B) a rosin ester (Abstract).  The adhesive composition may include a polymer other than the ethylene copolymer (A) such as EVA (p. 4, [0053]).  
Nakatani’s rosin esters are formed from components similar to those described in Astrologes (see, for example, p. 3, [0044], [0047]).  The hydroxyl value of the rosin ester is about 30 mg KOH/g or less (p. 3, [0042]).  Production Example 6 illustrates a rosin ester product which has a hydroxyl value of 7 mg KOH/g, an acid value of 20 mg KOH/g, and a Gardner color of 2 (p. 6, [0080]).  
Nakatani differs from the claimed invention in that the reference fails to disclose either a sulfur content or a Mz range or value as required by Claim 1.
Nakatani ‘208 (US 2011/0288208)  teaches a hot melt adhesive composition comprising a polymer and a resin modifier (p. 4, [0057]-[0058]).  The resin modifier is a rosin ester (p. 2, [0039]).  The modifier is obtained by subjecting a rosin to esterification with an alcohol (p. 3, [0043]).  The weight average molecular weight (Mw) of Nakatani ‘208’s rosin ester is preferably about 500 to about 2,000 (p. 4, [0055]).  As discussed above, based on the instant specification, it is presumed that for the claimed product, a Mz of approximately 2,500 roughly corresponds to a Mw of approximately 1,700.  Thus, Nakatani ‘208’s Mw range suggests a Mz range which overlaps the claimed Mz.  
Although Nakatani ‘208 suggests an overlapping Mz range, the reference teaches a rosin ester which is structurally different from the claimed invention.  The prior art product is obtained by esterification of a rosin acid with an alcohol (p. 3, [0043]-[0046]).  Unlike the claimed invention, no additional carboxylic acid-containing compound is present.  In addition, Nakatani ‘208 fails to teach an acceptable sulfur content and provides no motivation to optimize or otherwise arrive at this feature of the claimed invention.
In summary, Astrologes fails to disclose an acceptable sulfur content and teaches away from the claimed Mz range; Nakatani fails to teach either a sulfur content or a Mz range; and Nakatani ‘208 fails to teach either a carboxylic acid-containing compound or a sulfur content.  Even if these references were combined, they would collectively fail to teach or suggest all features of Claims 1-16.
A thorough search of the prior art revealed no reference or combination of references which would fairly teach or suggest a rosin ester having the claimed combination of Mz value and hydroxyl number.

Allowable Subject Matter

Claims 1-16 are distinguished from the closest prior art for the reasons discussed above and would be in condition for allowance if the objections and rejections under 35 U.S.C. 112(b) discussed above are adequately addressed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762